[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED MEMORANDUM OF DECISION AND JUDGMENT
This court, following the issuance of its Memorandum of Decision in this matter on March 12, 1997, has been informed by court personnel that neither respondent ever entered a formal plea in court with respect to the termination of parental rights petitions pending against them.
This fact has been confirmed by a subsequent review of the proceedings in this matter at the Superior Court for Juvenile Matters in Montville, and at this venue.
The court was unaware of this fact when this matter was heard at a contested trial on February 18-19. The court presumes that all counsel were also unaware of this fact, inasmuch as none of the attorneys brought the lack of pleas to the court's attention.
The court notes that both respondents were represented throughout the contested trial by their respective counsel. The respondent, Gretchen E., was present throughout the proceeding and vigorously contested termination of her parental rights. The respondent, Charles S., was not present at trial, his presence having been excused at an earlier proceeding by Judge Foley. His position on the matter, and his legal interest, were vigorously represented throughout the trial by his counsel.
The Court finds, therefore, that both respondents were given full opportunity to be heard at trial, and that their conduct in appearing for trial and advocating their interests therein constituted de facto pleas to the petitions which amounted to pro forma denials. They were not prejudiced by lack of formal pleas in any respect.
The court, on its own motion hereby amends its prior memorandum of decision and judgment to reflect the forgoing facts and findings. In all other respects the memorandum of decision and judgment filed 3/12/97 is hereby affirmed.
Dated at Middletown, Connecticut this 31st day of March, 1997.
BY THE COURT
DYER, J.
CT Page 3255